—In an action to recover damages for personal injuries, the defendants ABC Corp., d/b/a Blue Bay Diner, and Waldbaum’s, Inc., separately appeal from an order of the Supreme Court, Queens County (Schmidt, J.), dated January 25, 1999, which denied their respective motions to dismiss the action insofar as asserted against them for failure to timely serve a complaint pursuant to CPLR 3012 (b).
Ordered that the order is reversed, on the law and as an exercise of discretion, with one bill of costs, the motions are granted, the action is dismissed insofar as asserted against the appellants, and the action against the remaining defendants is severed.
The Supreme Court erred in denying the appellants’ motions to dismiss the action insofar as asserted against them based upon the plaintiffs failure to serve a timely complaint (see, CPLR 3012 [b]). The plaintiff failed to submit a sufficient affidavit of merit demonstrating a meritorious cause of action, and did not come forward with a reasonable excuse for her failure to serve the complaint in a timely fashion (see, Kel Mgt. Corp. v Rogers & Wells, 64 NY2d 904; Bravo v New York City Hous. Auth., 253 AD2d 510; Roux v Patrick, 226 AD2d 695; Ferrara v Guardino, 164 AD2d 932). Sullivan, J. P., Friedmann, Feuerstein and Smith, JJ., concur.